208 F.2d 632
DIRECTORY PUBLISHING CORPORATION and Stanley Harvey Oleck, individually and as officers of said corporation, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 112.
Docket 22732.
United States Court of Appeals Second Circuit.
Argued December 10, 1953.
Decided December 29, 1953.

Walsh & Levine, New York City, Robert L. Levine, New York City, of counsel, for petitioners.
Earl W. Kintner, General Counsel, Robert B. Dawkins, Asst. Gen. Counsel, Jno. W. Carter, Jr., Attorney, Washington, D. C., for Federal Trade Commission.
Before CHASE, Chief Judge, and L. HAND and MEDINA, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on authority of Independent Directory Corp. v. Federal Trade Commission, 2 Cir., 188 F.2d 468.